Citation Nr: 0316203	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  95-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a pulmonary condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







REMAND

The veteran served on active duty from April 1953 to April 
1957 and from August 1960 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 decision by the RO in San Diego, 
California, that denied service connection for a pulmonary 
condition.  During the pendency of this appeal, the veteran 
moved to Georgia, and the case was sent to the Board by the 
RO in Atlanta, Georgia.

The veteran is represented by the California Department of 
Veterans Affairs (CDVA), according to an outstanding power of 
attorney form.  An April 2003 RO letter to the veteran 
(concerning his rights in the claims process) incorrectly 
tells him that he had appointed Disabled American Veterans to 
represent him and that a copy of the letter was being sent to 
that organization, although the bottom of the letter seems to 
indicate that a copy ("cc") was being sent to CDVA.  In any 
event, the veteran's current official representative (CDVA) 
has not been given an opportunity to submit a statement in 
support of the appeal (on VA Form 646 or equivalent).  The RO 
certification of appeal, and the RO's 
precertification/certification worksheet, acknowledge this 
deficiency, stating the veteran had moved to Georgia and had 
not elected another representative.  However, in the judgment 
of the Board, to assure due process to the veteran with 
regard to representation (38 C.F.R. § 3.103(e)), the RO 
should clarify representation and give the representative an 
opportunity to submit a statement on appeal.  

Accordingly, the case is remanded for the following 
development:

The RO should ask the veteran whether he 
wishes to appoint another representative, 
or whether he wishes to retain CDVA as 
his representative.  If he appoints 
another representative, such 
representative should be given an 
opportunity to review the file and 
provide a statement in support of the 
appeal (VA Form 646 or equivalent).  If 
the veteran retains CDVA as his 
representative (or if the veteran does 
not respond to the RO's inquiry), the RO 
should arrange to have the claims folder 
temporarily sent to CDVA for review and 
for preparation of VA Form 646 or 
equivalent.  

After the above action is accomplished, 
the case should be returned to the Board, 
in accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




